DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4,6,8,9,12,21, 25,29,30,33,35,36, 38, 40,    45 , 47 and 51  is/are rejected under 35 U.S.C. 102 a2  as being anticipated  by  LIN (US 2014/051330 A1).
In regard to claim 1, Lin discloses a method of making a fabric arrangement (10) comprising a fabric element attached to a second fabric, the fabric element comprising a tubular fabric 11 and a pair of attachment flaps 12, the tubular fabric for receiving an underwire, each attachment flap including an attachment surface for attachment to a second fabric, the method comprising the steps of arranging a pair of attachment flaps to project from the tubular fabric in opposite directions so as to define opposing projecting attachment flaps , arranging the tubular fabric to partially or fully overlap the attachment surfaces of the opposingly projecting attachment flaps and attaching the attachment surfaces of the attachment flaps to the second fabric.
 
 In regard to claim 4, Lin discloses the cross section of the tubular fabric  that has a closed shape   as seen in figure 2 of LIN. 
 In regard to claim 6, Lin discloses the method as claimed and wherein the cross section of the tubular    fabric has an open shape as in figure 2. 
 
In regard to claim 8 Lin discloses  a method  as claimed in regard to claim 1 and further wherein the cross section of the tubular  fabric and pair of attachment  flaps has a horseshoe shape. 
 In   regard to claim 9 Lin discloses a method as claimed in regard to claim 1 and further wherein the steps of initially providing an open or flat fabric, subsequently folding the open flap of  fabric into the tubular fabric and pair of attachment flaps by passing the open or   flat fabric through a guide that is shaped to fold the open or flat fabric into the tubular       fabric and pair of attachment flaps. 
 In regard to claim 12 Lin discloses   a method as claimed in claim 1 and  further wherein       the method       further includes the step of initially forming the fabric in a tubular fashion and subsequently joining a single fabric piece or a plurality of fabric pieces of the tubular fabric to form the pair of the attachment flaps. 
 IN regard to claim 21 Lin discloses a method  as claimed in claim 1 and further wherein the method steps  include locating the underwire within a length of the tubular fabric
 In regard to claim 25 Lin discloses the method as claimed in claim 1 and further wherein the second fabric is a fabric of a garment. 
 In regard to claim 29 Lin discloses the method as claimed in claim 1 an further wherein the method of making a garment includes the steps of  including the second fabric that is or forms     part of the garment.
  In regard to claim 30 Lin discloses  a fabric arrangement 10  comprising a fabric element attached to a second  fabric, the fabric element comprising a tubular fabric  11 and a pair of attachment flaps 12 , the tubular fabric for receiving an underwire ( see Lin para. 8) and each attachment flap 12,31 including an attachment surface for attachment to a second fabric, wherein the attachment flaps are arranged to project from the tubular fabric opposite directions so as to define opposingly projecting attachment flaps, the tubular   fabric is arranged to partially or fully overlap the attachment surfaces of the opposingly projecting attachment flaps and the attachment surfaces of the attachment flaps 12,31 in figures 2 and 3 are attached to the second fabric as in garments in 7A,7B,8A,8B and paras. 24-30..
 In regard to cam 22 Lin discloses the      fabric arrangement as clamed in claim 30 and further wherein the cross section of the tubular fabric has a closed shape or an open shape.(See figures 2 and 3 of Lin.  
In regard to cam 35 Lin   discloses the fabric arrangement according to claim 30 and further wherein  the cross section of the tubular fabric has an open shape as in figures 2 and 3. . 
 In regard to claim 36 Lin discloses the cross section of the tubular fabric and pair of attachment flaps that has a horse shoe shape as in figure 2 /3.  
 In regard to claim 38 Lin discloses the fabric arrangement according to claim 30 and wherein the  tubular  attachment flaps are formed of plurality of overlaying fabric tapes 11,30, the plurality of overlaying fabric      tapes including first second fabric tapes wherein the first and second fabric tapes are joined to  form the tubular fabric and pair of attachment flaps as by sewing 13 and to garments  as in figures  7A,7B,8A,8B and in paras. 24-30. 
 In regard to claim 40 Lin discloses the   fabric arrangement as claimed in claim 30 and further wherein the pair of attachment flaps 12,31 are formed of a single fabric piece or a plurality of    fabric pieces joined to eh tubular fabric as in figures    2       of  single fabric 11 and in figure 3 of     two fabric layers of  11 and 30. 
 
 In regard to claim 45 Lin discloses the fabric arrangement as claimed in claim 30 and further wherein the arrangement includes an underwire 50 in figure 5  located within a length of the tubular fabric 10 .
 In regard to claim 47 Lin discloses the fabric arrangement according to claim 30 and further wherein the second fabric is  a fabric of a garment at  60 in  garments 7A,7B,8A,8B and paras. 24-29). 
 In regard to claim  51 Lin discloses a garment comprising a fabric arrangement according to claim 30 and wherein the second fabric is or forms part  60 of the   garment as 7A,7B,8A,8B in paras (24-29). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 2 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of  TONG (US 2004/014393 A1) .

In regard to claims 2 and 31,  Lin discloses the method    as claimed in regard to claim    1 including the method of making a fabric arrangement  of a tubular fabric for receiving an underwire 50 with attachment flaps 12  with an attachment surface and attachment flaps to secure  the attachment  flaps to  a second  fabric 60 of a garment 7A,7B,8A,8B    in paras 24-29.  However, Lin does not specifically disclose  the steps        of providing a support yarn and      first fusible yard and forming the yarns into a tubular fabric with the first fusible    fabric yarn arranged so hat on subsequent melting and cooling od the first fusible yarn the tubular fabric    forms a barrier to penetration by an underwire. 

    TONG discloses the  support yarn and first fusible yarn as claimed. (See paras. 16-21 and      figures 1-4).
Accordingly,  it would have been obvious to one having ordinary skill in the art at the time of the invention to provide  the method of providing the support yarn and first fusible yarn within the tubular fabric  and  arranging the first fusible    yarn arranged in order to form a barrier to penetration by an underwire. When heated the fusible yarns   seal the underwire  within the tubular fabric  and forms a barrier to penetration by an underwire. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732